Case 20-10394-amc        Doc 12    Filed 02/26/20 Entered 02/26/20 17:27:26             Desc Main
                                   Document     Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                              :
                                    : Case No.: 20-10394
Nikkia Tamar May AKA Nikkia Tamar : Chapter 13
Witcher, DBA Deal Finding Diva, DBA : Judge Ashely M. Chan
Fantasy Girl LLC                    : *******************

                                  Debtor(s)
                                     :
JPMorgan Chase Bank, N.A.            :            Date and Time of Hearing
                             Movant, :            ___________________________
      vs                             :
                                     :            Place of Hearing
Nikkia Tamar May AKA Nikkia Tamar :               U.S. Bankruptcy Court
Witcher, DBA Deal Finding Diva, DBA :             900 Market Street, Courtroom #4
Fantasy Girl LLC                     :            Philadelphia, PA, 19107
                                     :
                                                  Related Document #
William C. Miller
                              Respondents.

              NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

       The undersigned attorney enters their appearance as counsel for JPMorgan Chase Bank,

N.A., its successor and assigns ("Creditor") in the above referenced case. Please send all notices

issued in this case to the undersigned at the address below.

                                                     Respectfully submitted,

                                                      /s/ Karina Velter
                                                     Karina Velter, Esquire (94781)
                                                     Adam B. Hall (323867)
                                                     Sarah E. Barngrover (323972)
                                                     Manley Deas Kochalski LLC
                                                     P.O. Box 165028
                                                     Columbus, OH 43216-5028
                                                     Telephone: 614-220-5611
                                                     Fax: 614-627-8181
                                                     Attorneys for Creditor
                                                     The case attorney for this file is Karina
                                                     Velter.
                                                     Contact email is kvelter@manleydeas.com



20-006543_PS
Case 20-10394-amc        Doc 12    Filed 02/26/20 Entered 02/26/20 17:27:26              Desc Main
                                   Document     Page 2 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                              :
                                    : Case No.: 20-10394
Nikkia Tamar May AKA Nikkia Tamar : Chapter 13
Witcher, DBA Deal Finding Diva, DBA : Judge Ashely M. Chan
Fantasy Girl LLC                    : *******************

                                  Debtor(s)
                                     :
JPMorgan Chase Bank, N.A.            :            Date and Time of Hearing
                             Movant, :            ___________________________
      vs                             :
                                     :            Place of Hearing
Nikkia Tamar May AKA Nikkia Tamar :               U.S. Bankruptcy Court
Witcher, DBA Deal Finding Diva, DBA :             900 Market Street, Courtroom #4
Fantasy Girl LLC                     :            Philadelphia, PA, 19107
                                     :
                                                  Related Document #
William C. Miller
                              Respondents.

                                 CERTIFICATE OF SERVICE

       I certify that on the date of filing, a copy of the foregoing Notice of Appearance and

Request for Notices was filed electronically. Notice of this filing will be sent to the following

parties through the Court's Electronic Case Filing System:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Chapter 13 Trustee, ecfemails@ph13trustee.com

   Brad J. Sadek, Attorney for Nikkia Tamar May AKA Nikkia Tamar Witcher, DBA Deal
   Finding Diva, DBA Fantasy Girl LLC, brad@sadeklaw.com

       I certify that on the date of filing, a copy of the foregoing document was sent by U.S.

Mail to the following:

   Nikkia Tamar May AKA Nikkia Tamar Witcher, DBA Deal Finding Diva, DBA Fantasy
   Girl LLC, 5225 W Clarkson Ave., Philadelphia, PA 19144


                                                       /s/ Karina Velter


20-006543_PS
